  Case 2:18-cv-06081-JAK-SK Document 285 Filed 02/11/20 Page 1 of 5 Page ID #:4851




 1 JOSEPH H. HUNT                            U.S. Department of Justice
   Assistant Attorney General                Office of Immigration Litigation
 2 JEFFREY S. ROBINS                         PO Box 868, Ben Franklin Station
 3 Deputy Director                           Washington, D.C. 20044
   NICOLE N. MURLEY                          Lindsay.Vick@usdoj.gov
 4 SARAH B. FABIAN                           Telephone: (202) 523-4023
 5 Senior Litigation Counsel                 Fax: (202) 616-4923
   LINDSAY M. VICK                           Attorneys for Defendants
 6 Trial Attorneys
 7
 8
 9
10                      UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11                             WESTERN DIVISION
12
   MS. J.P., MS. J.O., AND MS. R.M., on      Case No. 2:18-cv-06081-JAK (SKx)
13
   behalf of themselves and all others
14 similarly situated,                       DEFENDANTS’ NOTICE OF
                                             SUPPLEMENTAL DECLARATION IN
15
                  Plaintiffs,                SUPPORT OF DEFENDANTS’
16                                           SUPPLEMENTAL RESPONSE TO
         vs.                                 THE JOINT STATUS REPORT (ECF
17
                                             No. 283)
18 WILLIAM P. BARR, et al.,
                                             Hearing Date: None requested
19                                           Location: Courtroom 10B
                  Defendants.
20                                           Hon. John A. Kronstadt
21
22
23
24
25
26
27
28
 Case 2:18-cv-06081-JAK-SK Document 285 Filed 02/11/20 Page 2 of 5 Page ID #:4852




1          NOTICE OF SUPPLEMENTAL DECLARATION IN SUPPORT OF
         DEFENDANTS’ SUPPLEMENTAL RESPONSE TO THE JOINT STATUS
2
                           REPORT (ECF NO. 283)
3
           Defendants hereby advise the Court of a supplemental declaration that is to be filed
4
     in support of Defendants’ Supplemental Response to the Joint Status Report (ECF No. 283).
5
     Defendants respectfully request that, if the Court grants Defendants’ ex parte application
6
     for leave to file a supplemental response to the joint status report, the Court consider the
7
     attached Declaration of Dr. Ada Rivera, Deputy Assistant Director for Clinical
8
     Services/Medical Director of the ICE Health Service Corps (IHSC), as part of Defendants’
9
     supplemental response. Specifically, the supplemental declaration will aid the Court in its
10
     consideration of Defendants’ supplemental responses to sections C, F, and G of the Joint
11
     Status Report.
12
13
     DATED: February 11, 2020                     Respectfully submitted,
14
15
                                                  JOSEPH H. HUNT
16                                                Assistant Attorney General
                                                  JEFFREY S. ROBINS
17
                                                  Deputy Director
18                                                SARAH B. FABIAN
                                                  NICOLE N. MURLEY
19
                                                  Senior Litigation Counsel
20
                                                  /s/ Lindsay M. Vick
21
                                                  LINDSAY M. VICK
22                                                Trial Attorney
                                                  U.S. Department of Justice
23
                                                  Office of Immigration Litigation
24                                                PO Box 868, Ben Franklin Station
                                                  Washington, D.C. 20044
25
                                                  Lindsay.Vick@usdoj.gov
26                                                Telephone: (202) 532-4023
                                                  Fax: (202) 616-4923
27
                                                  Attorneys for Defendants
28

                                                  1
Case 2:18-cv-06081-JAK-SK Document 285 Filed 02/11/20 Page 3 of 5 Page ID #:4853



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                         WESTERN DIVISION

 Ms. J.P., et al.,                                     Case No. 2:18-cv-06081-JAK-SK

                     Plaintiffs,                       Assigned to the Hon. John A. Kronstadt

         v.

 WILLIAM P. BARR, et al.,

                     Defendants.



                                     DECLARATION OF DR. ADA RIVERA

         I, Dr. Ada Rivera make the following statements under oath and subject to the penalty of

 perjury:

 1. I am currently the Deputy Assistant Director for Clinical Services/Medical Director of the ICE

     Health Service Corps (IHSC) of Enforcement and Removal Operations, U.S. Immigration and

     Customs Enforcement (ICE). I have held this position since July 2017.

 2. In my current position I oversee and monitor all clinical services at IHSC-staffed facilities that

     house ICE detainees.

 3. Nationwide, ICE maintains approximately 150 detention facilities that house adult detainees

     for over 72 hours.

 4. IHSC provides direct medical, dental, and mental health patient care to approximately 13,500

     detainees housed at 20 IHSC-staffed facilities throughout the nation.

 5. IHSC utilizes a variety of treatment options to treat patients according to their

     individualized needs, including psychotropic medications, inpatient treatment, and

     crisis/emergency intervention. Appropriate and necessary levels of behavioral health care

     are provided based on the patient’s diagnosis. This care is administered in general
Case 2:18-cv-06081-JAK-SK Document 285 Filed 02/11/20 Page 4 of 5 Page ID #:4854



    population, medical housing units, specialized residential behavioral health treatment

    units, and via community hospitalizations and treatment centers. IHSC behavioral health

    providers also provide consultative services to address complex and routine behavioral

    health concerns by serving as subject matter experts for ICE in their respective areas of

    expertise.

 6. IHSC also oversees care for detainees housed at non-IHSC staffed detention facilities across

    the country through the Field Medical Coordinators (FMC).

 7. IHSC additionally oversees the financial authorization and payment for off-site specialty and

    emergency care services for detainees in ICE custody.

 8. IHSC comprises a multidisciplinary workforce that consists of U.S. Public Health Service

    Commissioned Corps (USPHS) officers, federal civil servants, and contract health

    professionals.

 9. When a non-transient detainee (that is, a detainee who is housed for more than twelve hours)

    arrives at an IHSC-staffed facility, licensed nurses complete an intake screening of the detainee

    as soon as possible, but no later than twelve hours after the detainee arrives.

 10. The screening consists of a comprehensive medical, dental, and mental health questions.

 11. The screening occurs in a designated medical evaluation room. The nursing staff who conduct

    these screenings are dressed in medical scrubs, civilian clothing, or an appropriate USPHS

    uniform.

 12. As part of intake screening, IHSC inquires about the detainee’s language ability. IHSC or a

    detainee may request a language interpreter. Interpreters are available for various languages

    and dialects.




                                              2
Case 2:18-cv-06081-JAK-SK Document 285 Filed 02/11/20 Page 5 of 5 Page ID #:4855



 13. If the intake screening shows any positive responses, the detainee is referred for a further on-

    site evaluation to a medical or mental health provider.

 14. The screening, and any subsequent treatment, is conducted with the patient only, although a

    language line facilitator may be involved in this clinical interaction over the phone. An ICE

    officer is not present in the room during the screening or subsequent treatment session.

    Communications between the detainee and the mental health provider during medical and

    mental health screenings and evaluations are generally confidential and are not shared with

    ICE agents.

 15. All IHSC medical professionals are bound by clinical ethical guidelines that govern their

    respective professions.    These ethical guidelines dictate the confidential nature of their

    interactions with their patients, which include screening, evaluation, and treatment.



 I declare, under penalty of perjury under 28 U.S.C. § 1746, that the foregoing is true and correct

 to the best of my knowledge, information and belief.



 DATED: February 11, 2020
                                                                  Digitally signed by Ada Rivera
                               Ada Rivera                         Date: 2020.02.11 13:02:05 -05'00'
                               Dr. Ada Rivera
                               Deputy Assistant Director for Clinical Services/Medical Director
                               ICE Health Service Corps
                               Enforcement and Removal Operations
                               U.S. Immigration and Customs Enforcement




                                               3
